             Case 20-11947-MFW    Doc 116-2    Filed 08/24/20   Page 1 of 34




                                       Exhibit A

                                 Glodowski Declaration




RLF1 23912568v.1
              Case 20-11947-MFW               Doc 116-2         Filed 08/24/20        Page 2 of 34




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  ) Chapter 11
                                                        )
CHAPARRAL ENERGY, INC., et al., 1                       ) Case No. 20-11947 (MFW)
                                                        )
                          Debtors.                      ) (Jointly Administered)
                                                        )

DECLARATION OF KEVIN GLODOWSKI IN SUPPORT OF THE APPLICATION OF
 DEBTORS FOR AUTHORITY TO (I) EMPLOY AND RETAIN ROTHSCHILD & CO
 US INC. AND INTREPID PARTNERS, LLC AS INVESTMENT BANKERS FOR THE
DEBTORS NUNC PRO TUNC TO THE PETITION DATE AND (II) WAIVE CERTAIN
               INFORMATION DISCLOSURE REQUIREMENTS


         Pursuant to Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), Kevin Glodowski declares as follows:

         1.        I am a Managing Director of the investment banking firm Rothschild & Co US

Inc. (“Rothschild & Co”), which has its principal office at 1251 Avenue of the Americas, New

York, New York 10020. I am authorized to execute this declaration on behalf of Rothschild &

Co. Unless otherwise stated in this declaration, I have personal knowledge of the facts set forth

herein.2




1
     The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple Debtors
     have the same last four digits) of each Debtor’s federal tax identification number, are: CEI Acquisition, L.L.C.
     (1817); CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral CO2, L.L.C. (1656);
     Chaparral Energy, Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral Exploration, L.L.C. (1968);
     Chaparral Real Estate, L.L.C. (1655); Chaparral Resources, L.L.C. (1710); Charles Energy, L.L.C. (3750);
     Chestnut Energy, L.L.C. (9730); Green Country Supply, Inc. (2723); Roadrunner Drilling, L.L.C. (2399); and
     Trabajo Energy, L.L.C. (9753). The Debtors’ address is 701 Cedar Lake Boulevard, Oklahoma City, OK
     73114.

2
     Certain of the disclosures herein relate to matters within the personal knowledge of other professionals at
     Rothschild & Co and are based on information provided by them.




RLF1 23912568v.1
             Case 20-11947-MFW               Doc 116-2        Filed 08/24/20        Page 3 of 34




        2.         This declaration is being submitted in connection with the proposed employment

and retention of Rothschild & Co as investment banker to the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) to perform services as set forth in the

Application of Debtors for Authority to (i) Employ and Retain Rothschild & Co US Inc. and

Intrepid Partners, LLC as Investment Bankers for the Debtors Nunc Pro Tunc to the Petition

Date and (ii) Waive Certain Information Disclosure Requirements (this “Application”).3                             I

submit this Declaration in compliance with sections 105, 327, 328 and 1107(a) of the Bankruptcy

Code and to provide the disclosure required under Rule 2014(a), 2016 and 5002 of the

Bankruptcy Rules and Rule 2014-1 of the Local Rules.


                                    Rothschild & Co’s Qualifications

        3.         Rothschild & Co has extensive experience and an excellent reputation in

providing high-quality investment banking services to debtors, bondholders, creditors’

committees, single creditor classes and secured creditors in bankruptcy reorganizations and other

restructurings.


        4.         Rothschild & Co is a member of one of the world’s leading independent

investment banking groups, with more than fifty offices in more than forty countries. Rothschild

& Co has expertise in domestic and cross-border restructurings, mergers and acquisitions, new

capital raises, and other financial-advisory and investment-banking services and particular

experience in providing high-quality financial advice to financially troubled companies.

Rothschild & Co is an experienced bankruptcy and restructuring advisor to debtors in a variety

of industries. Rothschild & Co is highly qualified to advise on strategic alternatives and its

3
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.

                                                       -2-

RLF1 23912568v.1
             Case 20-11947-MFW          Doc 116-2    Filed 08/24/20    Page 4 of 34




professionals have extensive experience in deals involving complex financial and operating

restructurings. Moreover, Rothschild & Co is a member of the Financial Industry Regulatory

Authority and the Securities Investor Protection Corporation.


        5.         Rothschild & Co and its professionals have extensive experience working with

financially troubled companies within a variety of industries in complex financial restructurings,

both out of court and in chapter 11 cases.          Rothschild & Co’s business reorganization

professionals have served as financial and strategic advisors to debtors in numerous cases,

including, among others: In re Cenveo, Inc., No. 18-22178 (RDD) (Bankr. S.D.N.Y. Mar. 8,

2018); In re M & G USA Corp., No. 17-12307 (BLS) (Bankr. D. Del. Dec. 1, 2017); In re Genon

Energy, Inc., No. 17-33695 (DRJ) (Bankr. S.R. Tex. July 13, 2017); In re rue21, Inc., No. 17

22045 (GLT) (Bankr. W.D. Pa. June 28, 2017); In re Answers Holdings, Inc., No. 17 10496

(SMB) (Bankr. S.D.N.Y. Apr. 7, 2017); In re Ultra Petrol. Corp., No. 16-32202 (MI) (Bankr.

S.D. Tex. June 20, 2016); In re SunEdison, Inc., No. 16-10992 (SMB) (Bankr. S.D.N.Y. May 20,

2016); In re Alpha Nat. Res., Inc., No. 15-33896 (KRH) (Bankr. E.D. Va. Aug. 4, 2015); In re

Allen Sys. Grp., Inc., No. 15-10332 (KJC) (Bankr. D. Del. Mar. 19, 2015); In re GT Advanced

Techs., Inc., No. 14 11916 (HJB) (Bankr. D.N.H. Oct. 30, 2014); In re NII Holdings, Inc., No.

14-12611 (SCC) (Bankr. S.D.N.Y. Oct. 22, 2014); In re Autoseis, Inc. (Glob. Geophysical), No.

14-20130 (RSS) (Bankr. S.D. Tex. Apr. 25, 2014); In re Physiotherapy Holdings, Inc., No. 13-

12965 (KG) (Bankr. D.Del. Dec. 18, 2013); In re Allied Sys. Holdings, Inc., Case No. 12-11564

(CSS) (Bankr. D. Del. Oct. 16, 2012); In re Nebraska Book Company, Inc., No. 11-12005 (PJW)

(Bankr. D. Del. Aug 10, 2011); In re AMR Corp., Case No. 11-15463 (SHL) (Bankr. S.D.N.Y.

Mar. 2, 2012); In re Harry & David Holdings, Inc., No. 11-10884 (MFW) (Bankr. D. Del. Apr.

27, 2011); In re Neenah Enters. Inc., No. 10-10360 (MFW) (Bankr. D. Del. Mar. 8, 2010); In re
                                              -3-

RLF1 23912568v.1
             Case 20-11947-MFW            Doc 116-2      Filed 08/24/20    Page 5 of 34




Trident Res. Corp., No. 09-13150 (MFW) (Bankr. D. Del. Jan. 28, 2010); In re Milacron Inc.,

Case No. 09- 11235 (JVA) (Bankr. S.D. Ohio Apr. 6, 2009); In re Recycled Paper Greetings

Inc., No. 09-10002 (KG) (Bankr. D. Del. Jan. 23, 2009); In re VeraSun Energy Corp., No. 08-

12606 (BLS) (Bankr. D. Del. Jan. 6, 2009); In re Nw. Airlines Corp., No. 05-17930 (ALG)

(Bankr. S.D.N.Y. Sept. 14, 2005); In re Solutia Inc., No. 03-17949 (PCB) (Bankr. S.D.N.Y. May

14, 2004); In re WestPoint Stevens, Inc., No. 03-13532 (RDD) (Bankr. S.D.N.Y. June 3, 2003);

In re UAL Corp., No. 02-48191 (ERW) (Bankr. N.D. Ill. Dec. 9, 2002). In addition to these

cases, Rothschild & Co has advised creditors and significant stakeholders in a large number of

bankruptcies and distressed situations.


        6.         The resources, capabilities, and experience of Rothschild & Co in advising the

Debtors as an investment banker are crucial to the success of the Debtors’ chapter 11 strategies.

An experienced investment banker fulfills a critical need that complements the services offered

by the Debtors’ other professionals, including Intrepid. The Debtors require the services of a

capable and experienced investment banker with restructuring experience, such as Rothschild &

Co.


        7.         Prior to the filing of the chapter 11 cases, in December 2019, the Debtors retained

Rothschild & Co and Intrepid to serve as their investment bankers pursuant to the Engagement

Letter, which engagement was principally for the purpose of advising the Debtors on balance

sheet improvement and liability management alternatives. On April 7, 2020, the Investment

Bankers entered into the Engagement Letter, upon which time a broader evaluation of balance

sheet alternatives was undertaken. In providing prepetition services to the Debtors in connection

with these matters, Rothschild & Co’s professionals have worked closely with the Debtors’

                                                   -4-

RLF1 23912568v.1
             Case 20-11947-MFW             Doc 116-2      Filed 08/24/20     Page 6 of 34




management and other professionals and have become well-acquainted with the Debtors’

operations, debt structure, creditors, business and operations, and related matters, including (a)

working cooperatively with the Debtors’ other professionals to explore various strategic and

financial restructuring alternatives, (b) reviewing the Debtors’ business plan and operating

assumptions, (c) reviewing the Debtors’ debt and capital structure, and (d) actively engaging in

negotiations with key financial creditors. Accordingly, Rothschild & Co has developed

significant relevant experience and expertise regarding the Debtors’ businesses that will assist it

in providing effective and efficient services in the chapter 11 cases.


        8.         In providing prepetition services to the Debtors, Rothschild & Co has worked

closely with the Debtors’ senior management and their other advisors, on the one hand, and with

the professional advisors of other major stakeholders, on the other hand, that will be involved in

the chapter 11 cases. Accordingly, Rothschild & Co has developed relevant experience and

expertise regarding the Debtors that (a) make Rothschild & Co a natural selection as the Debtors’

investment banker and (b) will assist Rothschild & Co in providing effective and efficient

services in the chapter 11 cases.


        9.         Rothschild & Co believes that its services will not duplicate the services that other

professionals, including Intrepid, will be providing to the Debtors in the chapter 11 cases.

Rothschild & Co will carry out unique functions and will use reasonable efforts to coordinate

with the Debtors’ other retained professionals, including Intrepid, to avoid the unnecessary

duplication of services.




                                                    -5-

RLF1 23912568v.1
              Case 20-11947-MFW          Doc 116-2     Filed 08/24/20    Page 7 of 34




                                     Professional Compensation

        10.        In consideration of the services to be provided by Rothschild & Co, and as more

fully described in the Engagement Letter, subject to the Court’s approval, the Debtors will

compensate Rothschild & Co in accordance with the terms and conditions and at the times set

forth in the Engagement Letter, which provides in relevant part for the following compensation

structure (the “Fee and Expense Structure”):


                   (a)    An advisory fee (the “Monthly Fee”) of $150,000.00 per month.

                   (b)    A one-time fee (the “Completion Fee”) of $4,000,000.00, payable upon

        the earlier of (i) the confirmation and effectiveness of a Plan and (ii) the closing of a

        Transaction.

                   (c)    A new capital fee (the “New Capital Fee”) equal to (i) 1% of the face

        amount of any senior secured debt raised including, without limitation, any debtor-in-

        possession financing raised; (ii) 3% of the face amount of any junior secured or senior or

        subordinated unsecured debt raised and (iii) 5% of any equity capital, capital convertible

        into equity or hybrid capital raised, including, without limitation, equity underlying any

        warrants, purchase rights or similar contingent equity securities (each, a “New Capital

        Raise”), in each case raised in connection with, or prior to, a Transaction for which the

        Completion Fee is earned.

                   (d)    Pursuant to the Engagement Letter, the Investment Bankers shall credit

        against the Completion Fee: (a) 50% of the Monthly Fees paid in excess of $500,000.00

        (the “Monthly Fee Credit”) and (b) 50% of any New Capital Fees paid (the “New Capital

        Fee Credit”); provided that the sum of any New Capital Fee Credit and the Monthly Fee

        Credit shall not exceed the Completion Fee.
                                                 -6-

RLF1 23912568v.1
              Case 20-11947-MFW          Doc 116-2     Filed 08/24/20    Page 8 of 34




        11.        If Rothschild & Co provides services to the Debtors for which a fee is not

provided in the Engagement Letter, such services shall, except insofar as they are the subject of a

separate agreement, be treated as falling within the scope of the Engagement Letter, and the

Debtors and Rothschild & Co will agree upon a fee for such services based upon good faith

negotiations and subject to Court approval.


        12.        Rothschild & Co intends to apply for compensation for professional services

rendered and reimbursement of reasonable and documented out-of-pocket expenses incurred in

connection with the chapter 11 cases, subject to the Court’s approval and in compliance with

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any

other applicable procedures and orders of the Court, including any order granting this

Application (to the extent compliance is not waived); provided that the Debtors seek to retain

Rothschild & Co pursuant to section 328(a) of the Bankruptcy Code and request that all

compensation and expenses shall not be subject to any other standard, including section 330 of

the Bankruptcy Code.


        13.        Rothschild & Co believes that the compensation for Rothschild & Co and Intrepid

under the Engagement Letter on an aggregate basis is comparable to compensation generally

charged by investment bankers of similar stature to Rothschild & Co and Intrepid for comparable

engagements, both in and out of bankruptcy proceedings.           Further, the Fee and Expenses

Structure reflects a balance between a fixed, monthly fee and a contingency amount, tied to the

consummation and closing of the transactions and services contemplated by the Debtors and the

Investment Bankers in the Engagement Letter. Moreover, the Fee and Expense Structure is

consistent with and typical of arrangements entered into by the Investment Bankers and other

                                                 -7-

RLF1 23912568v.1
              Case 20-11947-MFW         Doc 116-2     Filed 08/24/20   Page 9 of 34




investment banks in connection with the rendering of comparable services to clients such as the

Debtors.


        14.        To induce Rothschild & Co to represent the Debtors, the Fee and Expense

Structure was negotiated to (a) reflect the difficulty of the extensive assignments Rothschild &

Co has undertaken and expects to undertake and (b) account for the potential for an unfavorable

outcome resulting from factors outside of Rothschild & Co’s control.


        15.        The Debtors and Rothschild & Co negotiated the Fee and Expense Structure to

function as an interrelated, integrated unit, in correspondence with Rothschild & Co’s services,

which Rothschild & Co renders not in parts, but as a whole. It would be contrary to the intention

of Rothschild & Co and the Debtors for any isolated component of the Fee and Expense

Structure to be treated as sufficient consideration for any isolated portion of Rothschild & Co’s

services. Instead, the Debtors and Rothschild & Co intend that Rothschild & Co’s services be

considered as a whole that is to be compensated by the Fee and Expense Structure in its entirety.


        16.        Rothschild & Co’s knowledge of the Debtors’ operations and its restructuring

expertise, as well as its capital markets knowledge, financing ability, and mergers and

acquisitions expertise, some or all of which may be required by the Debtors during the term of

Rothschild & Co’s engagement, were important factors in determining the Fee and Expense

Structure. Indeed, the ultimate benefit that the Debtors’ derive from the services provided by

Rothschild & Co cannot be measured merely by reference to the number of hours expended by

Rothschild & Co’s professionals.




                                                -8-

RLF1 23912568v.1
              Case 20-11947-MFW         Doc 116-2      Filed 08/24/20   Page 10 of 34




        17.        The terms and the conditions of the Engagement Letter were negotiated between

the Debtors and Rothschild & Co at arm’s length and they reflect the parties’ mutual agreement

as to the substantial efforts that will be required in this engagement. The fees have been agreed

upon by the parties in anticipation of a substantial commitment of professional time and effort

that will be required of Rothschild & Co and its professionals, in light of the fact that such

commitment may foreclose other opportunities for Rothschild & Co and with the understanding

that the actual time and commitment required of Rothschild & Co and its professionals to

perform services hereunder may vary substantially from week to week or month to month,

creating “peak load” issues for the firm.


        18.        In conjunction with the Engagement Letter, Rothschild & Co and Intrepid have

agreed to split any fees earned pursuant to the Engagement Letter and approved by the Court

such that Rothschild & Co will receive 50.0% of the aggregate fees and Intrepid will receive the

other 50.0% of the aggregate fees.


        19.        Rothschild & Co has not shared or agreed to share any of its compensation from

the Debtors with any other person, other than as permitted by section 504 of the Bankruptcy

Code. No promises have been received by Rothschild & Co as to compensation in connection

with these chapter 11 cases, other than as set forth in the Engagement Letter.


Indemnification

        20.        Rothschild & Co believes that the indemnification provisions contained in

Exhibit A to the Engagement Letter, which the Debtors and sophisticated outside counsel

negotiated in good faith, are substantially consistent in all material respects with the

indemnification provisions contained in Rothschild & Co’s standard engagement letter for both
                                                 -9-

RLF1 23912568v.1
               Case 20-11947-MFW         Doc 116-2       Filed 08/24/20     Page 11 of 34




in- and out-of-court investment banking services (including sell- and buy-side mergers and

acquisitions advisory services).          Indemnification provisions materially similar to the

indemnification provisions contained in Exhibit A to the Engagement Letter have appeared in

substantially all of Rothschild & Co’s engagement agreements for in- and out-of-court advisory

matters. Further, to the best of my knowledge, such indemnification provisions are consistent

with the marketplace, and courts have routinely approved similar indemnification arrangements

as part of Rothschild & Co’s retention in other bankruptcy matters.


         21.       Rothschild & Co believes that the indemnification provisions contained in Exhibit

A to the Engagement Letter are appropriate and reasonable for its engagement as investment

banker in these chapter 11 cases and, as modified by the proposed order attached to the

Application as Exhibit C, reflect the qualifications and limitations on indemnification provisions

that are standard and customary in this district and other jurisdictions.


         22.       By reason of the foregoing, Rothschild & Co believes the indemnification

provisions contained in Exhibit A to the Engagement Letter are reasonable and should be

approved pursuant to the Bankruptcy Code and the applicable Bankruptcy Rules and Local

Rules.


                                    Record Keeping Requirements

         23.       It is not the general practice of financial advisory and investment banking firms,

including Rothschild & Co, to keep detailed time records similar to those customarily kept by

attorneys. Because Rothschild & Co does not ordinarily maintain contemporaneous time records

in one-tenth hour (0.10) increments or provide or conform to a schedule of hourly rates for its

professionals, Rothschild & Co respectfully requests that, pursuant to Local Rule 2016-2(h), it be
                                                  -10-

RLF1 23912568v.1
              Case 20-11947-MFW          Doc 116-2       Filed 08/24/20    Page 12 of 34




excused from compliance with such requirements and should only be required to maintain time

records in half-hour (0.50) increments setting forth, in a summary format, a description of the

services rendered by each professional and the amount of time spent on each date by each such

individual in rendering services on behalf of the Debtors.


        24.        Rothschild & Co will also maintain detailed records of any actual and necessary

costs and expenses incurred in connection with the aforementioned services. Rothschild & Co’s

applications for compensation and expenses will be paid by the Debtors, pursuant to the terms of

the Engagement Letter, in accordance with the procedures established by the Court.


                                 Rothschild & Co’s Disinterestedness

        25.        In connection with its proposed retention by the Debtors in these chapter 11 cases,

Rothschild & Co undertook to determine whether it had any conflicts or other relationships that

might cause it not to be disinterested or to hold or represent an interest adverse to the Debtors.

Specifically, Rothschild & Co obtained from the Debtors and/or their representatives the names

of individuals and entities that may be parties in interest in these chapter 11 cases (“Potential

Parties in Interest”), and such parties are listed on Schedule 1 attached hereto.


        26.        Rothschild & Co has researched its electronic client data bases to determine its

connections with the Potential Parties in Interest. As Rothschild & Co is the only entity being

retained by the Debtors (of entities affiliated with Rothschild & Co), we have researched only the

electronic client data bases of Rothschild & Co, not of all its affiliates, to determine if Rothschild

& Co has connections with any Potential Parties in Interest, and Rothschild & Co makes no

representation as to the disinterestedness of its affiliates or their respective professionals or

employees in respect of the Debtors’ chapter 11 cases. To the best of my knowledge and belief,
                                                  -11-

RLF1 23912568v.1
              Case 20-11947-MFW          Doc 116-2       Filed 08/24/20   Page 13 of 34




Rothschild & Co has not represented any Potential Parties in Interest in connection with matters

relating to the Debtors, their estates, assets, or businesses and will not represent other entities

which are creditors of, or have other relationships to, the Debtors in matters relating to these

chapter 11 cases, except as set forth herein and in Schedule 2 attached hereto.


        27.        According to the Debtors’ books and records, the Debtors paid Rothschild & Co

fee payments totaling $435,000.00 and expense reimbursement payments totaling $24,009.32

(which includes a $20,000.00 retainer for estimated prepetition expenses of Rothschild & Co and

Intrepid not yet billed) during the 90 days immediately preceding the Petition Date. Rothschild

& Co received no other payments from the Debtors during the 90 days immediately preceding

the Petition Date.


        28.        Within one year prior to the Petition Date, the Debtors paid Rothschild & Co

$622,500.00 in fees and $24,479.36 in expense reimbursements (which includes a $20,000.00

retainer for estimated prepetition expenses of Rothschild & Co and Intrepid not yet billed) for

services rendered.


        29.        As of the Petition Date, Rothschild & Co did not hold a prepetition claim against

the Debtors for services rendered.


        30.        Rothschild & Co provides investment banking services to a wide variety of

clients. As a result, Rothschild & Co has represented, and may in the future represent, certain

Potential Parties in Interest in matters unrelated to these chapter 11 cases, either individually or

as part of representation of an ad hoc or official committee of creditors or interest holders. To




                                                  -12-

RLF1 23912568v.1
              Case 20-11947-MFW           Doc 116-2       Filed 08/24/20    Page 14 of 34




the best of my knowledge, information, and belief, insofar as I have been able to ascertain after

reasonable inquiry, none of these representations are adverse to the Debtors’ interests.


        31.        To the best of my knowledge and belief, neither Rothschild & Co nor I, nor any

other employee of Rothschild & Co that will provide services to the Debtors in connection with

this engagement, has any connection with or holds any interest adverse to the Debtors, their

estates, or the Potential Parties in Interest, except (a) as set forth in Schedule 2 and (b) as

otherwise set forth below:


                   (i)     Before the commencement of these cases, Rothschild & Co rendered
                           prepetition services to the Debtors. As noted above, although Rothschild
                           & Co’s records indicate that it is not owed any amounts in respect of
                           prepetition services provided to the Debtors, it is possible that certain
                           expenses that were incurred by Rothschild & Co, and that are
                           reimbursable under the terms of the Engagement Letter, were not yet
                           reflected on Rothschild & Co’s books and records as of the Petition Date.
                           Upon entry of the order approving the Application, Rothschild & Co will
                           waive any claim for such unreimbursed expenses in excess of amounts
                           paid to Rothschild & Co prepetition.

                   (ii)    Rothschild & Co is a large investment banking firm and has likely
                           provided services unrelated to the Debtors for companies and individuals
                           that have conducted business in the past and/or currently conduct business
                           with the Debtors, and who may be creditors of the Debtors. To the best of
                           my knowledge, information, and belief, Rothschild & Co’s services to
                           these parties were and are wholly unrelated to the Debtors, their estates, or
                           these chapter 11 cases.

                   (iii)   As part of its practice, Rothschild & Co appears in numerous cases,
                           proceedings and transactions involving many different professionals, some
                           of which may represent claimants and parties in interest in the Debtors’
                           chapter 11 cases. Furthermore, Rothschild & Co has in the past and will
                           likely in the future be working with or against other professionals involved
                           in these cases in matters unrelated to these cases. Based on my current
                           knowledge of the professionals involved, and to the best of my knowledge
                           and information, none of these business relationships represents an interest
                           materially adverse to the Debtors herein in matters upon which Rothschild
                           & Co is to be engaged.


                                                   -13-

RLF1 23912568v.1
            Case 20-11947-MFW            Doc 116-2       Filed 08/24/20    Page 15 of 34




                   (iv)   Rothschild & Co is an indirect subsidiary of Rothschild & Co
                          (“Holdings”), a foreign holding company. Through Holdings, Rothschild
                          & Co has affiliate relationships with numerous direct and indirect affiliates
                          of Holdings located worldwide that engage in investment banking, asset
                          management, debt fund management (including collateralized loan
                          obligation management), private equity, merchant banking, and other
                          financial service and investment advisory businesses (collectively, the
                          “Affiliated Entities”). However, none of the Affiliated Entities are being
                          retained in connection with this engagement, and none of the professionals
                          or employees of the Affiliated Entities will provide services to the Debtors
                          in connection with this engagement. Rothschild & Co’s business is and
                          will continue to be operated in a legal entity separate from the Affiliated
                          Entities. Rothschild & Co and the Affiliated Entities maintain strict
                          compliance information barriers to ensure that (i) none of the professionals
                          or employees of Rothschild & Co providing services to the Debtors in
                          connection with this engagement has discussed or will discuss the
                          Debtors’ cases with any professional or employee of the Affiliated
                          Entities, and (ii) none of the professionals or employees of the Affiliated
                          Entities will disclose any confidential or non-public information
                          concerning any investment position or intention with respect to any
                          consent, waiver, tender, or vote decision to any Rothschild & Co
                          professional or employee providing services to the Debtors in connection
                          with this engagement. Thus, there has not been and will not be any flow
                          of information between the professionals or employees of Rothschild &
                          Co providing services to the Debtors in connection with this engagement
                          and the Affiliated Entities with respect to any matter pertaining to the
                          Debtors or these chapter 11 cases. One or more of the Affiliated Entities
                          may in the ordinary course from time to time hold or manage funds that
                          hold investment positions in the Debtors and/or parties in interest in these
                          chapter 11 cases; however, based on the business separation and
                          compliance information barriers referred to above, the Affiliated Entities’
                          business activities do not constitute a conflict of interest that would
                          disqualify Rothschild & Co from providing the services as described in the
                          Engagement Letter.

                   (v)    Rothschild & Co’s information barriers consist of physical and electronic
                          barriers that restrict the flow of information among employees and
                          business divisions, including confidential information. These barriers
                          consist of, among other things, separate physical office spaces for
                          employees of Rothschild & Co and its affiliates, limiting access to shared
                          drives only to authorized personnel and policies against discussing
                          confidential information with unauthorized personnel.

                   (vi)   The robust policies and procedures described herein are reasonably
                          designed to detect and prevent the misuse of inside information. These
                          policies and procedures are subject to regulatory oversight and audit by
                                                  -14-

RLF1 23912568v.1
              Case 20-11947-MFW          Doc 116-2       Filed 08/24/20   Page 16 of 34




                          the SEC and FINRA, internal compliance monitoring and internal audits.
                          Among other things, employees are prohibited from trading securities
                          while in possession of material non-public information and are subject to
                          training and annual certification requirements regarding such policies and
                          procedures.

        32.        To the best of my knowledge, no individual assignment described in Schedule 2

accounts for more than 1.0% of Rothschild & Co’s gross revenue during the 12 months prior to

the date hereof.


        33.        To the best of my knowledge, information, and belief, insofar as I have been able

to ascertain after reasonable inquiry, no employee of Rothschild & Co who will provide services

to the Debtors in connection with this engagement holds debt of or equity interests in any of the

Debtors, except as may be held through (i) managed accounts where a third-party has been

delegated sole investment discretion and (ii) passive investment vehicles such as mutual funds.


        34.        To the best of my knowledge, information, and belief, insofar as I have been able

to ascertain after reasonable inquiry, Rothschild & Co has not been retained to assist any entity

or person other than the Debtors on matters relating to, or in direct connection with, these

chapter 11 cases. Rothschild & Co will, however, continue to provide professional services to

entities or persons that may be creditors or equity security holders of the Debtors or interested

parties in these chapter 11 cases; provided that such services do not relate to, or have any direct

connection with, these chapter 11 cases or the Debtors.


        35.        I am not related or connected to and, to the best of my knowledge, no other

professional of Rothschild & Co who will work on this engagement is related or connected to,

any United States Bankruptcy Judge for the District of Delaware or any employee in the Office

of the United States Trustee for Region 3.
                                                  -15-

RLF1 23912568v.1
              Case 20-11947-MFW             Doc 116-2       Filed 08/24/20    Page 17 of 34




        36.        Accordingly, except as otherwise set forth herein, insofar as I have been able to

determine, none of Rothschild & Co, I, nor any employee of Rothschild & Co who will work on

the engagement holds or represents any interest adverse to the Debtors or their estates, and

Rothschild & Co is a “disinterested person” as that term is defined in Bankruptcy Code

section 101(14), as modified by section 1107(b), in that Rothschild & Co and its professionals

and employees who will work on the engagement:


                   (i)      are not creditors, equity security holders, or insiders of the Debtors;

                   (ii)     were not, within two years before the date of filing of the Debtors’
                            chapter 11 petitions, a director, officer, or employee of the Debtors; and

                   (iii)    do not have an interest materially adverse to the interest of the Debtors’
                            estates or any class of creditors or equity security holders, by reason of
                            any direct or indirect relationship to, connection with, or interest in, the
                            Debtors, or for any other reason.

        37.        If Rothschild & Co discovers additional information that requires disclosure,

Rothschild & Co promptly will file a supplemental disclosure with the Court as required by

Bankruptcy Rule 2014.


                          [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                     -16-

RLF1 23912568v.1
            Case 20-11947-MFW         Doc 116-2      Filed 08/24/20     Page 18 of 34




        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my information, knowledge and belief.


Dated: August 24, 2020                     By: /s/ Kevin Glodowski
New York, New York                             Kevin Glodowski
                                               Managing Director
                                               Rothschild & Co US Inc.
                                               1251 Avenue of the Americas
                                               New York, New York 10020




RLF1 23912568v.1
            Case 20-11947-MFW   Doc 116-2     Filed 08/24/20   Page 19 of 34




                        Schedule 1 to Glodowski Declaration

                          Potential Parties In Interest List




RLF1 23912568v.1
              Case 20-11947-MFW       Doc 116-2   Filed 08/24/20     Page 20 of 34



                                  CHAPARRAL ENERGY, INC.
                                POTENTIAL PARTIES IN INTEREST

Debtor and Debtor Affiliates                      Scott Pittman, Senior Vice President and Chief
CEI Acquisition. L.L.C.                           Financial Officer
CEI Pipeline, L.L.C.
Chaparral Biofuels, L.L.C.                        Bankers/Lenders/Noteholders
Chaparral CO2, L.L.C.                             ABN AMRO Capital USA LLC
Chaparral Energy, Inc.                            AG Energy Funding, LLC
Chaparral Energy, L.L.C.                          Amzak Capital Management, LLC
Chaparral Exploration, L.L.C.                     Avenue Energy Opportunities Fund, L.P.
Chaparral Real Estate, L.L.C.                     Bank of America, N.A.
Chaparral Resources, L.L.C.                       BBVA USA
Charles Energy, L.L.C.                            Canadian Imperial Bank of Commerce, New
Chestnut Energy, L.L.C.                           York Branch
Green Country Supply, Inc.                        Capital One, National Association
Roadrunner Drilling, L.L.C.                       Comerica Bank
Trabajo Energy, L.L.C.                            Credit Agricole Corporate and Investment Bank
                                                  EastWest Bank
Current Officers and Directors                    Kennedy Lewis Investment Management, LLC
Charles Duginski, Chief Executive Officer         KeyBank National Association
Clinton Calhoun, Vice President – Resource        Millstreet Capital Management, LLC
Development                                       Natixis, New York Branch
Douglas E. Brooks, Director                       Nomura Corporate Research and Asset
Gysle Shellum, Director                           Management, Inc.
Joshua Walker, Vice President – Completions &     Royal Bank of Canada
Operations                                        Silverback Asset Management, LLC
Justin Byrne, Vice President, General Counsel     Société Générale
and Secretary                                     Spectrum Group Management, LLC
Kenneth W. Moore, Director                        The Toronto-Dominion Bank, New York Branch
Marcus Rowland, Chairman of the Board
Mark McFarland, Director                          Agents/Trustees
Samuel Langford, Director                         Royal Bank of Canada
Stephanie Carnes, Vice President, Corporate       UMB Bank
Controller
                                                  Counsel/Advisors
Former Officers and Directors                     FTI Consulting
David Geenberg, Director                          Perella Weinberg Partners, LP
Graham Morris, Director                           Stroock & Stroock & Lavan, LLP
James M. Miller, Senior Vice President-           Tudor Pickering Holt & Co Advisors, LP
Operations and Production Engineering             Vinson & Elkins L.L.P.
Joseph O. Evans, Executive Vice President-        Young Conaway Stargatt & Taylor, LLP
Chief Financial Officer
K. Earl Reynolds, Director & CEO                  Bank Accounts
Linda Byford, Associate General Counsel and       American Bank and Trust Company, N.A.
Corporate Secretary                               Arvest Bank
Mark Ver Hoeve, Vice President-Geoscience         BBVA Compass Bank
Matthew D. Cabell, Director                       Comerica Bank
Michael Kuharski, Director                        JP Morgan Chase Bank, NA
Robert Heinemann, Director and Chairman of
the Board

#93570694v2
              Case 20-11947-MFW        Doc 116-2   Filed 08/24/20     Page 21 of 34



Insurers and Insurance Brokers                     The City of Norman, Oklahoma
Allied World Specialty Insurance Company           The City of Perry, Oklahoma
ARCH INSURANCE COMPANY                             The Railroad Commission of Texas, Oil and Gas
Argonaut Insurance Company (Argo Pro)              Division
Berkshire Hathaway Specialty Insurance             Town of Union City
CFC Underwriting Limited                           U.S. Department of the Interior, Bureau of
Chubb Group of Insurance Companies                 Indian Affairs
Compsource Mutual Insurance Company                U.S. Department of the Interior, Bureau of Land
Endurance America Insurance Company                Management
Evanston Insurance Company                         U.S. Specialty Insurance Company
EVOLVE CYBER INSURANCE SERVICES,
LLC                                                Joint Venture Partners
Federal Insurance Co. (Chubb)                      Bayou City Energy Management LLC
GREAT NORTHERN INSURANCE                           BCE Roadrunner LLC
COMPANY (Chubb)
HCC International Insurance Company                Letter of Credit Counterparties
Houston Casualty Company                           Southwest Energy LP
Ironshore Specialty Insurance Company
Lloyd’s of London                                  Parties Relating to Known Litigation Matters
Lockton Companies                                  American Energy-NonOp, LLC n/k/a Heritage
Markel American Insurance Company                  Resources-NonOp, LLC
National Union Fire Insurance Company of           American Energy-NonOp, LLC n/k/a Heritage
Pittsburgh, Pa. (AIG)                              Resources-NonOp, LLC
Navigators Insurance Company                       Angela Schwall
Navigators Underwriting Agency                     Anthony Hartz
Old Republic Surety Company                        Arthur Ganther
QBE Insurance Corporation                          Atchley Resources, Inc.
Starstone Insurance                                Barbara R. Bunt
U.S. Specialty Insurance Company / Tokio           Baron Exploration Company
Marine                                             Be-Ja, LLC
Westchester Fire Insurance Company (Chubb)         Betty Claxton
XL Specialty Insurance Company                     Blake Barlow
                                                   BLM Family Trust, via Co-Trustees Maribeth
Surety Providers and Brokers                       von Tungeln, Lamar Labahn and Becky Grant
Alfalfa Electric Cooperative Inc                   Blue Sky Equipment Rentals, LLC
City of El Reno, Oklahoma                          BP American Production Company
City of Mustang, OK                                Brown & Borelli, Inc.
City of Oklahoma City                              Canadian County Board of Commissioners
Comptroller of Public Accounts                     Carol Corey
Industrial Commission of North Dakota, Oil and     Chaco Energy Company
Gas Division                                       Chasten Maxwell, Pers. Rep. Estate of Ellen
LLOG Production Company                            Maxwell
New Mexico State Land Office                       Chesapeake Exploration, L.L.C., successor to
Oklahoma Corporation Commission, Oil and           Chesapeake Exploration, LP
Gas Conservation Division                          Chesapeake Operating, LLC
Oklahoma Department of Wildlife Conservation       Chris Gillespie
Oklahoma Tax Commission                            Christine Brewer
Oklahoma Tax Commission, Taxpayer                  Christy Piersol (also referred to as Shannon
Assistance Division                                Piersol)
State of Oklahoma, Department of Public Safety     City of Enid, Oklahoma
State of Oklahoma, Secretary of State              Clay A. Muegge

#93570694v2
              Case 20-11947-MFW           Doc 116-2   Filed 08/24/20   Page 22 of 34



Core Resources, LLC                                   John Guadalupe
Craig Elder Oil and Gas LLC                           John Schwall
D&B Operating LLC                                     John Simpson
Dakota Exploration LLC                                Joy Jones
Dan Vogel on behalf of Fairfax Homeowners             Julie Frias
Association, Inc.                                     K&J Construction, LLC
Daphne Talbot                                         Kaiser-Francis Oil Company
Darlene Rae Hitchcock                                 Kassidy Laesch
Darling Oil Corporation aka Darling Oil               Katherine Ganther
Company                                               Kathryn Aitken
David Ball                                            Kelly Murphree
David Beebe                                           Kimberly Kay Winchester
David Kirk                                            Kirkpatrick Oil Company, Inc.
David Swanson                                         L.R. McBride, Inc.
Davinna Allensworth                                   LaJuana Sue Dennis
Dawn Croteau                                          Larry Friend
Dawne Sullivan                                        Larry Murphree
Debra Cooper                                          Larry Starns
Delores Carr                                          Lauralee Hartz
Denise Austin                                         Lawrence Mantin
Denise DeRycke                                        Linda Lavender
Dennis Atkinson                                       Lynn Harvey
Devon Energy Production Company                       MacFarlane Company
Donald Brewer                                         Marathon Oil Company
Dryes Corner LLC                                      Marjo Operating Mid-Continent LLC
Duane Faulkner                                        Mark McCoy
Earl White                                            Matthew Hodge
Eco-Stim Energy Solutions, Inc.                       Megan Hodge
Edwin Carr                                            Michael Preston
Equal Energy US Inc.                                  Michael Sullivan
ESP EOC Rose Rock, LLC                                Mickey Nixon
Estate of George W. Clark Jr., Deceased               Mid-Con Energy Operating LLC
Eugene McDaniel                                       MM Energy Inc.
Flotek Chemistry, LLC                                 Monty L. Hott Production Corp.
Gary McDonald                                         Nancy Simpson
Gary Puterka                                          Nancy Starns
George W. Clark Jr. Trust                             Naylor Farms Inc.
Georgette Clark, Trustee                              New Dominion LLC
Gilliland Oil & Gas, Inc. a/k/a Gilliland Oil and     Oklahoma Energy Acquisitions, LP
Gas, Inc.                                             Orca Operating Company LLC
Glenda A. Fogleman                                    Pedestal Oil Company, Inc.
Glyn Ridgewell                                        Preferred Pipeline, LLC
Greg and Janice Depew, et al.                         Rainbo Service Company
Harrel's LLC                                          Raw Crude Oil & Gas, L.L.C.
J. Pat Carter                                         Raymond Henneha
J.C. Pralle                                           Rebeca Smith
James Doss                                            Rebecca Ridgewell
James Piersol (also referred to as Gary Piersol)      Redfork Operations, LLC
James Pike                                            Robert Allen
Jeremy Smart                                          Robert Talbot
John Bunt                                             Robert Traylor

#93570694v2
              Case 20-11947-MFW       Doc 116-2   Filed 08/24/20    Page 23 of 34



Robert Williams                                   Opportune LLP
Roland Lozier                                     Richards Layton & Finger, P.A.
Rona Goodeagle                                    Rothschild & Co US Inc.
Sally Shupack
Sam Croteau                                       Ordinary Course Professionals
Sam Harvey                                        Al Petrie Advisors LLC
Samuel Reynolds                                   BDO
Sandbox Transportation, LLC                       Cawley, Gillespie & Associates Inc
Seiger Oil & Gas, Inc.                            Crowe & Dunlevy
Shakti Energy, LLC                                Donnelley Financial Solutions
Shannon Harwell                                   Ernst & Young LLP
Shannon White                                     Fleischer, Fleischer, Painter & Cantrell
Shannon Williams                                  G. Dale Elsener, c/o Munson & McMillin, P.C.
Sharon McDonald                                   Gable Gotwals Counsel
Sharon Strong                                     Grant Thornton LLP
Sharon Sue Stewart                                Gungoll Jackson Box & Devoll, P.C.
Sherry Sappington                                 Hartzog Conger Cason
Shirley R. Coleman                                Hogan Taylor LLP
Shirley Weiss                                     Holland & Hart LLP
Sightline Petroleum, LLC                          HSPG & Associates PC
SK Plymouth LLC                                   James M Kerrigan & Associates
Special Energy Production Co LP                   K E Andrews & Company
Stan Weiss                                        Kunu LLC
State of Oklahoma, ex rel., Department of         Land Information Services LLC
Transportation                                    Latham & Watkins, LLP
Steven Dummer                                     Law Office Of G Dale Elsener
Territory Resources LLC                           McAfee & Taft
Theresa McDaniel                                  Mcdonald Land Services LLC
Thomas Maassen                                    Peters & Chandler P.C.
Three Sands Investment Company                    Petroleum Accounting Consultants
TNT Operating Company, Inc.                       R K Pinson & Associates LLC
Tonda Robinson                                    Risked Revenue Energy Associates
Toomey Oil Company Inc.                           Ryan Servicing LLC
Tributary Resources, LLC                          Sidley Austin LLP
Troy Crews                                        The Title Law Group
United Production Company, L.L.C.                 Willis Towers Watson
Valhalla Energy Co., LLC
Van Zandt Supply, Ltd. d/b/a VZ Environmental     Holders of More Than 5% of Any of the
Venture West Energy Services, LLC                 Debtors’ Equity Securities
Voortman Oil and Gas, LLC                         Paloma Partners Management Company
Weaver Energy Corporation                         Strategic Value Partners, LLC
Western Contractors, Inc.
White Operating Company                           Secured Creditors
Wicklund Petroleum Corp                           Arvest Bank
William P. Fogleman, III                          Caterpillar Financial Services Corporation
                                                  John Deere Construction & Forestry Company
Professionals                                     JP Morgan Chase
Davis Polk & Wardwell LLP                         Royal Bank of Canada
Ernst & Young LLP
Intrepid Partners, LLC                            Parties to Material Executory Contracts
Kurtzman Carson Consultants LLC                   ABV Ventures LLC

#93570694v2
              Case 20-11947-MFW       Doc 116-2   Filed 08/24/20    Page 24 of 34



Bison Water Midstream LLC                         Contango Resources, Inc
Blake Production Company, Inc.                    Dale Operating Company
BTG LLC                                           Devon Energy Prod Co LP
BVD, Inc.                                         Edward H & Herman J Rother Jtwros
Coffeyville Resources Refining & Marketing,       Edward H Rother
LLC                                               George W Clark Jr Trust
DCP Midstream, LP                                 Heritage Resources-Nonop LLC
Enable Gathering & Processing, LLC                Herman J. Rother
Enlink Oklahoma Gas Processing, LP                Leader Energy Services LLC
Enterprise                                        Naylor Farms Inc
ETC Field Services, LLC                           Paloma Partners IV LLC
Fairway Energy L.L.C.                             Roan Resources LLC
Kingfisher Midstream, LLC                         Tom & Marty Rother Trust
Lagoon Water Logistics LLC                        UMB Bank, NA
Markwest Oklahoma Gas Company, LLC                Vincent N. Rother
Mustang Gas Products, LLC                         White Star Petroleum Holdings LLC
MVP Holdings, LLC
Oneok Field Services Company, LLC                 Landlords
Phillips 66 Company                               Skybridge Ventures LLC
Skybridge Ventures, LLC
Southwest Energy LP                               Government and Regulatory Agencies
Standley Systems, LLC                             Administrator of Unclaimed Property –
Sunoco                                            Wyoming
Superior Pipeline Company, LLC                    Alabama Department of Revenue
Targa Pipeline Mid-Continent Westok, LLC          Alfalfa County Treasurer
Triple Crown Services LLC                         Arizona Department of Revenue
Vernon Resources LLC                              Arkansas Secretary of State
                                                  Arkansas Unclaimed Property Division
Significant Customers                             Avenu Holdings LLC
Coffeyville Resources Refining & Marketing,       Beaver County Treasurer
LLC                                               Blaine County Treasurer
DCP Midstream, LP                                 Caddo County Treasurer
Enable Gathering & Processing, LLC                California State Controller
Enlink Oklahoma Gas Processing, LP                Canadian County Treasurer
ETC Field Services, LLC                           Canadian ISD
Kingfisher Midstream, LLC                         Carter County Treasurer
Markwest Oklahoma Gas Company, LLC                Cheyenne & Arapaho Tax Commission
Mustang Gas Products, LLC                         Commissioner of the Land Office - Oklahoma
MVP Holdings, LLC                                 Comptroller of Maryland
Oneok Field Services Company, LLC                 Cooke County Appraisal District Tax
Phillips 66 Company                               Culberson County Appraisal District
Sunoco                                            Custer County Treasurer
Superior Pipeline Company, LLC                    Cypress-Fairbanks ISD
Targa Pipeline Mid-Continent Westok, LLC          Delaware Division of Revenue/Bankruptcy
                                                  Service
20 Largest Unsecured Creditors on a               Delaware Secretary of State
Consolidated Basis                                Department of Treasury – New Jersey
BCE Roadrunner LLC                                Ellis County Treasurer
BCE-Mach III LLC                                  Federal Energy Regulatory Commission
Bison Water Midstream (BWM)                       Florida’s Department of Financial Services
Chesapeake Operating Inc                          Fort Elliot CISD

#93570694v2
              Case 20-11947-MFW     Doc 116-2   Filed 08/24/20    Page 25 of 34



Galena Park ISD Tax A/C                         Nueces County Tax A/C
Galveston County Tax A/C                        Ochiltree Cad Tax Assessor-Collector
Galveston County Tax Assessor-Collector         Office of Natural Resources Revenue (ONRR)
Garfield County Treasurer                       Office of State Treasurer – Alabama
Garvin County Treasurer                         Office of the Chief Financial Officer – DC
Georgia Department of Revenue                   Office of the Indiana Attorney General
Grady County Treasurer                          Office of the Mississippi State Treasurer
Grant County Treasurer                          Office of the Rhode Island General Treasurer
Hansford County Tax Assessor                    Office of the State Comptroller – New York
Harris County                                   Office of the State Treasurer – Colorado
Hemphill County                                 Office of the State Treasurer – Maine
Hockley County Tax Office                       Office of the Treasurer – Connecticut
Hudspeth Appraisal District                     Office of the West Virginia State Treasurer
Hughes County Treasurer                         Ohio Department of Commerce
Hutchinson County Treasurer                     Okfuskee CAD Tax A/C
Idaho State Treasurer’s Office                  Oklahoma Corporation Commission
Illinois State Treasurer                        Oklahoma Corporation Commission
IRS Center                                      Oklahoma County Treasurer
IRS Department of Treasury                      Oklahoma Department of Wildlife Conservation
Kansas Board of Tax Appeals                     Oklahoma Secretary of State
Kansas Department of Revenue                    Oklahoma State Treasurer
Kansas Secretary of State                       Oklahoma Tax Commission
Kansas State Treasurer                          Oregon Unclaimed Property
Kay County Treasurer                            Osage County Treasurer
Kingfisher County Treasurer                     Palacios ISD Tax A/C
Lafayette Parish Tax Collector                  Payne County Treasurer
Latimer County Treasurer                        Pennsylvania Treasury
Liscomb County Tax                              Pottawatomie County Treasurer
Louisiana Department of Revenue                 Railroad Commission of Texas
Louisiana Secretary of State                    Roberts County Appraisal District
Louisiana Unclaimed Property                    Roger Mills County Treasurer
Massachusetts State Treasurer                   Sheldon ISD
Matagorda County Tax Assessor-Collector         South Dakota State Treasurer – UCP
Michigan Department of Treasury                 State of Arkansas
Midland CAD Tax A/C                             State of Delaware
Minnesota Department of Commerce                State of Hawaii
Mississippi Secretary of State's Office         State of Louisiana, Department of Natural
Mississippi State Tax Commissioner              Resources
Missouri State Treasurer’s Office               State of New Mexico
Montague County Tax Assessor-Collector          State of North Dakota
Montana Department of Revenue                   State of Vermont Office of the State Treasurer
Montana Secretary of State                      State of Wisconsin Department of Revenue
Montgomery County Treasurer                     State of Wyoming
Morton County Treasurer                         State Treasurer of South Carolina
NC Department of State Treasurer                Stephens County Treasurer
Nebraska State Treasurer                        Tennessee Department of Treasury
Nevada Unclaimed Property                       Texas Comptroller of Public Accounts
New Mexico Secretary of State                   Texas County Treasurer
New Mexico Tax and Revenue Department           Texas Secretary of State
Noble County Treasurer                          Texas Unclaimed Property
North Dakota Secretary of State                 The Internal Revenue Service

#93570694v2
              Case 20-11947-MFW       Doc 116-2   Filed 08/24/20     Page 26 of 34



The U.S. Fish and Wildlife Service                Western Carter County Water & Sewer
The U.S. Securities and Exchange Commission       Windstream
Treasurer of State – Iowa
U.S. Army Corps of Engineers                      U.S. Bankruptcy Court Judges, Delaware
U.S. Environmental Protection Agency              The Honorable Ashely M. Chan
Victoria County Tax A/C                           The Honorable Brendan L. Shannon
Virginia Department of Treasury                   The Honorable Christopher S. Sontchi, Chief
Washington State Treasurer                        Judge
Wheeler County Tax Office                         The Honorable John T. Dorsey
Woods County Treasurer                            The Honorable Karen B. Owens
Woodward County Treasurer                         The Honorable Laurie Selber Silverstein
Wyoming Secretary of State                        The Honorable Mary F. Walrath

Utility Providers                                 U.S. Trustee, District Of Delaware (and Key
Alfalfa Electric Cooperative Inc                  Staff Members)
AT&T                                              Christine Green
AT&T Teleconference Services                      David Villagrana
B & B Sanitation                                  Diane Giordano
Bridge Communications                             Dion Wynn
Caddo Electric Cooperative                        Edith A. Serrano
Centerpoint Energy                                Holly Dice
Cimarron Electric Cooperative                     James R. O'Malley
City of Stillwater                                Karen Starr
City of Weatherford                               Lauren Attix
Cox Communications Inc                            Michael Panacio
Harper Sanitation Services Inc                    Nyanquoi Jones
Hennessey Utilities Authority                     Ramona Vinson
Johnson Controls Security Solutions               Robert Agarwal
Kay Electric Cooperative                          Shakima L. Dortch
Lindsay Public Works Authority                    T. Patrick Tinker
Lyntegar Electric Cooperative Inc                 William Harrington
Northwestern Electric Cooperative
Nuance Communications Inc                         Attorneys in U.S. Trustee’s Office, District Of
OG&E                                              Delaware
Oklahoma Electric Cooperative                     Benjamin Hackman
Oklahoma Natural Gas Company                      David Buchbinder
Pioneer Telephone Cooperative Inc                 Hannah M. McCollum
Public Service Co of Oklahoma                     Jane Leamy
Q4 Inc                                            Juliet Sarkessian
Rural Electric Coop Inc                           Linda Casey
Sooner Answer Service Inc                         Linda Richenderfer
Verizon Wireless                                  Richard Schepacarter
Vinson Process Controls LP                        Rosa Sierra
Waste Connections of Oklahoma Inc.                Timothy J. Fox, Jr.




#93570694v2
            Case 20-11947-MFW    Doc 116-2     Filed 08/24/20   Page 27 of 34




                         Schedule 2 to Glodowski Declaration

                    Relationships With Potential Parties in Interest




RLF1 23912568v.1
                                   Case 20-11947-MFW        Doc 116-2        Filed 08/24/20   Page 28 of 34


                                                     Chaparral Energy, Inc. (“CHAP”)                   Source: Interested Party List: 8/24/20

                                                    Entity with which Rothschild & Co US
                                                           Inc. (“Rothschild & Co”)
              Party in Interest1                                has a Connection                                 Nature of Connection

ABN AMRO Capital USA LLC                         ABN AMRO                                         Former joint venture partner of Rothschild & Co
                                                                                                  in transactions unrelated to CHAP.

National Union Fire Insurance Company of         AIG                                              Rothschild & Co is advising an ad hoc creditors
Pittsburg, Pa. (AIG)                                                                              committee on matters unrelated to CHAP where
                                                                                                  AIG is a member.

                                                                                                  Former Rothschild & Co client on matters
                                                                                                  unrelated to CHAP.

                                                                                                  Rothschild & Co was involved in transactions
                                                                                                  unrelated to CHAP in which AIG was a
                                                                                                  participant.

Amzak Capital Management, LLC                    Amzak Capital Management                         Rothschild & Co is currently advising an ad hoc
                                                                                                  creditors committee on matters unrelated to CHAP
                                                                                                  where Amzak Capital Management is a member.

AT&T; AT&T Teleconference Services               AT&T                                             Former Rothschild & Co client on matters
                                                                                                  unrelated to CHAP.

                                                                                                  Rothschild & Co was involved in a transaction
                                                                                                  unrelated to CHAP where AT&T was a
                                                                                                  participant.


1
 Rothschild & Co has limited its search to the Parties in Interest provided by Chaparral Energy, Inc. Affiliates, subsidiaries or parent
companies of Parties in Interest have not been searched unless specifically noted.


                                                                   Confidential
                                                                      -1-
                                  Case 20-11947-MFW    Doc 116-2       Filed 08/24/20   Page 29 of 34


                                                Chaparral Energy, Inc. (“CHAP”)                Source: Interested Party List: 8/24/20

                                               Entity with which Rothschild & Co US
                                                      Inc. (“Rothschild & Co”)
             Party in Interest1                            has a Connection                             Nature of Connection

                                                                                           Client pitches by Rothschild & Co on matters
                                                                                           unrelated to CHAP.

                                                                                           Rothschild & Co vendor.
Avenue Energy Opportunities Fund, L.P.       Avenue Capital Group; Avenue Capital          Rothschild & Co is currently advising an ad hoc
                                             Management                                    creditors committee on a matter unrelated to
                                                                                           CHAP where Avenue Capital is a member.

                                                                                           Former Rothschild & Co client on matters
                                                                                           unrelated to CHAP.

                                                                                           Rothschild & Co has previously advised an ad hoc
                                                                                           creditors committee on matters unrelated to CHAP
                                                                                           where Avenue Capital was a member.

                                                                                           Rothschild & Co was involved in transactions
                                                                                           unrelated to CHAP in which Avenue Capital was a
                                                                                           participant.

Bank of America, N.A.                        Bank of America                               Rothschild & Co was involved in transactions
                                                                                           unrelated to CHAP in which Bank of America was
                                                                                           a participant.

Berkshire Hathaway Specialty Insurance       Berkshire Hathaway, Inc.                      Client pitches by Rothschild & Co on matters
                                                                                           unrelated to CHAP.

Centerpoint Energy                           CenterPoint Energy Inc.                       Client pitches by Rothschild & Co on matters
                                                                                           unrelated to CHAP.


                                                            Confidential
                                                               -2-
                                  Case 20-11947-MFW      Doc 116-2        Filed 08/24/20   Page 30 of 34


                                                  Chaparral Energy, Inc. (“CHAP”)                 Source: Interested Party List: 8/24/20

                                                 Entity with which Rothschild & Co US
                                                        Inc. (“Rothschild & Co”)
             Party in Interest1                              has a Connection                               Nature of Connection

Chesapeake Exploration, L.L.C., successor to   Chesapeake Energy Corporation                  Current Rothschild & Co client on a matter
Chesapeake Exploration, LP; Chesapeake                                                        unrelated to CHAP.
Operating, LLC; Chesapeake Operating, Inc.
Chubb Group of Insurance Companies;            Chubb                                          Rothschild & Co advised an ad hoc creditors
Westchester Fire Insurance Company                                                            committee on a matter unrelated to CHAP where
(Chubb); Federal Insurance Co. (Chubb);                                                       Chubb was a member.
Great Northern Insurance Company (Chubb)
                                                                                              Rothschild & Co vendor.

Davis Polk & Wardwell                          Davis Polk & Wardwell                          Current and former Rothschild & Co client in its
                                                                                              capacity as legal counsel to third party entities on
                                                                                              matters unrelated to CHAP.

                                                                                              Rothschild & Co is and was involved in
                                                                                              transactions unrelated to CHAP where Davis Polk
                                                                                              & Wardwell is and was a participant.

Ernst & Young LLP                              Ernst & Young LLP                              Rothschild & Co vendor.

FTI Consulting                                 FTI Consulting                                 Rothschild & Co is and was involved in
                                                                                              transactions unrelated to CHAP in which FTI
                                                                                              Consulting is and was a participant.

Johnson Controls Security Solutions            Johnson Controls, Inc.                         Client pitches by Rothschild & Co on matters
                                                                                              unrelated to CHAP.

JPMorgan Chase Bank, NA                        JPMorgan Chase & Co.                           Rothschild & Co is currently advising an ad hoc
                                                                                              creditors committee on a matter unrelated to
                                                                                              CHAP where JPMorgan Chase & Co. is a

                                                                Confidential
                                                                   -3-
                                 Case 20-11947-MFW   Doc 116-2       Filed 08/24/20   Page 31 of 34


                                              Chaparral Energy, Inc. (“CHAP”)                Source: Interested Party List: 8/24/20

                                             Entity with which Rothschild & Co US
                                                    Inc. (“Rothschild & Co”)
            Party in Interest1                           has a Connection                             Nature of Connection

                                                                                         member.

                                                                                         Rothschild & Co was involved in transactions
                                                                                         unrelated to CHAP in which JPMorgan Chase &
                                                                                         Co. was a participant.

Latham & Watkins                            Latham & Watkins LLP                         Rothschild & Co is and was involved in
                                                                                         transactions unrelated to CHAP in which Latham
                                                                                         & Watkins LLP is and was a participant.

Marathon Oil Company                        Marathon Petroleum Corporation               Rothschild & Co is involved in a transaction
                                                                                         unrelated to CHAP in which Marathon Petroleum
                                                                                         Corporation is a participant.

Mark McFarland                              Mark McFarland                               Mark McFarland is a director of a current
                                                                                         Rothschild & Co client on a matter unrelated to
                                                                                         CHAP.

Nomura Corporate Research and Asset         Nomura Holdings Inc.; Nomura Holdings,       Rothschild & Co is currently advising an ad hoc
Management, Inc.                            Inc.; Nomura Securities Co., Ltd.            creditors committee on matters unrelated to CHAP
                                                                                         where Nomura is a member.

                                                                                         Rothschild & Co has previously advised an ad hoc
                                                                                         creditors committee on matters unrelated to CHAP
                                                                                         where Nomura was a member.

                                                                                         Client pitches by Rothschild & Co on matters
                                                                                         unrelated to CHAP.


                                                           Confidential
                                                              -4-
                                  Case 20-11947-MFW    Doc 116-2        Filed 08/24/20   Page 32 of 34


                                                Chaparral Energy, Inc. (“CHAP”)                 Source: Interested Party List: 8/24/20

                                               Entity with which Rothschild & Co US
                                                      Inc. (“Rothschild & Co”)
             Party in Interest1                            has a Connection                              Nature of Connection

Paloma Partners IV LLC; Paloma Partners      Paloma Partners Management Company             Rothschild & Co is currently advising an ad hoc
Management Company                                                                          creditors committee on a matter unrelated to
                                                                                            CHAP where Paloma Partners Management
                                                                                            Company is a member.

Perella Weinberg Partners, LP                Perella Weinberg Partners, LP                  Rothschild & Co is and was involved in
                                                                                            transactions unrelated to CHAP where Perella
                                                                                            Weinberg Partners, LP is and was a participant.

Roan Resources LLC                           Roan Resources LLC                             Former Rothschild & Co client on matters
                                                                                            unrelated to CHAP.

Royal Bank of Canada                         Royal Bank of Canada                           Rothschild & Co is involved in a transaction
                                                                                            unrelated to CHAP in which Royal Bank of
                                                                                            Canada is a participant.

Sidley Austin LLP                            Sidley Austin LLP                              Rothschild & Co is and was involved in
                                                                                            transactions unrelated to CHAP in which Sidley
                                                                                            Austin LLP is and was a participant.

Société Générale                             Société Générale                               Rothschild & Co advised ad hoc creditors
                                                                                            committees on matters unrelated to CHAP where
                                                                                            Société Générale was a member.

Strategic Value Partners, LLC                Strategic Value Partners                       Rothschild & Co is currently advising an ad hoc
                                                                                            creditors committee on a matter unrelated to
                                                                                            CHAP where Strategic Value Partners is a
                                                                                            member.


                                                             Confidential
                                                                 -5-
                                  Case 20-11947-MFW   Doc 116-2       Filed 08/24/20   Page 33 of 34


                                                Chaparral Energy, Inc. (“CHAP”)               Source: Interested Party List: 8/24/20

                                              Entity with which Rothschild & Co US
                                                     Inc. (“Rothschild & Co”)
             Party in Interest1                           has a Connection                              Nature of Connection

                                                                                          Rothschild & Co was involved in transactions
                                                                                          unrelated to CHAP where Strategic Value Partners
                                                                                          was a participant.

                                                                                          Rothschild & Co has previously advised an ad hoc
                                                                                          creditors committee on matters unrelated to CHAP
                                                                                          where Strategic Value Partners was a member.

Stroock & Stroock & Lavan, LLP               Stroock & Stroock & Lavan, LLP               Current and former Rothschild & Co client in its
                                                                                          capacity as legal counsel to third party entities on
                                                                                          matters unrelated to CHAP.

                                                                                          Rothschild & Co is and was involved in
                                                                                          transactions unrelated to CHAP where Stroock is
                                                                                          and was a participant.

UMB Bank                                     UMB Bank                                     Current Rothschild & Co client in its capacity as
                                                                                          trustee on a matter unrelated to CHAP.

Verizon Wireless                             Verizon Wireless                             Client pitches by Rothschild & Co on matters
                                                                                          unrelated to CHAP.

                                                                                          Rothschild & Co vendor.

Vinson & Elkins LLP                          Vinson & Elkins LLP                          Rothschild & Co is and was involved in
                                                                                          transactions unrelated to CHAP where Vinson &
                                                                                          Elkins LLP is and was a participant.
Windstream                                   Windstream Holdings Inc.                     Rothschild & Co is involved in transactions
                                                                                          unrelated to CHAP in which Windstream

                                                            Confidential
                                                                -6-
                     Case 20-11947-MFW   Doc 116-2     Filed 08/24/20   Page 34 of 34


                                  Chaparral Energy, Inc. (“CHAP”)              Source: Interested Party List: 8/24/20

                                 Entity with which Rothschild & Co US
                                        Inc. (“Rothschild & Co”)
Party in Interest1                           has a Connection                            Nature of Connection

                                                                           Holdings Inc. is a participant.

                                                                           Client pitches by Rothschild & Co on matters
                                                                           unrelated to CHAP.




                                             Confidential
                                                -7-
